DETAILED ACTION
This first non-final action is in response to applicants’ filing on 02/26/2021. Claims 1-20 are currently pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgment is made of applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received in parent application no. 16/343,955.
Drawings
The drawings filed on 02/26/2021 are accepted.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/10/2021 and 06/22/2021 have been placed in the application file, and the information referred therein has been considered as to the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 8, 12-14, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 line 2 recites “the system” which is unclear and indefinite as to whether this refers to “another system” recited in line 2 or “the system” in line 1.
Claim 8 recites the limitation "the delegated authorization" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the system” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the system” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the system” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the delegated authorization" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the received record" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Parent Patent No. 10,979,229 B2
Claims 1, 2, 7-10, and 15-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 9, 10, 12, 16, 24, 25, 27, and 29 of parent U.S. Patent No. 10,979,229 B2 (common inventive entity and assignee).  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is clear that all the elements of the instant application claims 1, 2, 7-10, and 15-18 are to be found in parent patent claims 1, 9, 10, 12, 16, 24, 25, 27, and 29.  The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are more specific.  Thus, the invention of claims 1, 9, 10, 12, 16, 24, 25, 27, and 29 of the patent is in effect a “species” of the “generic” invention of the instant application claims 1, 2, 7-10, and 15-18.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  The following Claims Comparison Table illustrates the anticipatory relationship of the claims at issue.

Claims Comparison Table

Instant Application:
17/172,658
U.S. Patent No. 10,979,229 B2
(common inventive entity and assignee)
Claim 1:
A system for distributed shared execution of one or more shared processes, comprising:
one or more processors; and memory, coupled to the one or more processors and storing instructions, which, when executed by the one or more processors, cause the one or more processors to: determine an anticipated execution result of one or more shared code segments satisfies shared authorization conditions; and
authorize, after determining the anticipated execution result satisfies the shared authorization conditions, the execution of the one or more shared code segments.
Claim 1:
A computer system for distributed shared execution of one or more shared processes, comprising:
one or more computing devices storing a distributed ledger;
a first authorizing node comprising one or more processors; and a second authorizing node comprising one or more additional processors, wherein the first authorizing node and the second authorizing node are configured to execute first program code for the one or more shared processes that comprises one or more shared code segments shared between the first authorizing node and the second authorizing node,
wherein the one or more shared code segments are executable by one or more executing nodes,
wherein the one or more computing devices are configured to provide, from the distributed ledger, a record of valid code segments of the first program code and a record of one or more authorizing nodes required to authorize execution of, or delegate the execution of, the one or more shared code segments, and 
wherein the first authorizing node and the second authorizing node are further configured to execute second program code comprising instructions that, when executed by at least one of the first or second authorizing nodes,
validates that an anticipated execution result of the one or more shared code segments satisfies shared authorization conditions and,
if satisfied, authorizes the execution of the one or more shared code segments by the one or more executing nodes.
Claim 2:
The system of claim 1, wherein the instructions further cause the one or more processors to receive the one or more shared code segments from a distributed ledger.
Claim 1:
… wherein the one or more computing devices are configured to provide, from the distributed ledger, a record of valid code segments of the first program code
Claim 7:
The system according to claim 3 wherein the shared authorization conditions require that any possible execution result stemming from execution of the one or more shared code segments satisfies shared execution conditions.
Claim 9:
The computer system according to claim 1 wherein the shared authorization conditions require that any possible execution result stemming from execution of the one or more shared code segments satisfies shared execution conditions.
Claim 8:
The system of claim 7, wherein the shared execution conditions requires at least one of: authorization of the execution of the one or more shared code segments be traceable back to a delegating system that requested the delegated authorization by way of a preceding transaction proposal request; or any possible execution result stemming from execution of any code segments created, activated, or executed by the execution of the one or more shared code segments satisfies shared execution path conditions.
Claim 10:
The computer system according to claim 9 wherein the shared execution conditions require that any delegated authorization be traceable back to a delegating node that requested the delegated authorization by way of a preceding transaction proposal request.
Claim 12:
The computer system according to claim 9 wherein the shared execution conditions require that any possible execution result stemming from execution of any code segments created, activated, or executed by the execution of the one or more shared code segments satisfies shared execution path conditions.
Claim 9:
A method for shared execution of one or more shared processes, comprising: determining, by one or more processors, an anticipated execution result of one or more shared code segments satisfies shared authorization conditions; and authorizing, by the one or more processors, after determining the anticipated execution result satisfies the shared authorization conditions, the execution of the one or more shared code segments.
Claim 16:
A computer implemented method for shared execution of one or more shared processes, comprising:
authorizing one or more shared code segments forming at least part of program code for the one or more shared processes, the shared code segments shared between a first authorizing node and a second authorizing node, wherein the one or more shared code segments are executable by one or more executing nodes;
querying a distributed ledger to identify authorizing nodes required to authorize execution of, or delegate the execution of, the one or more shared code segments;
validating that an anticipated execution result of the one or more shared code segments satisfies shared authorization conditions and,
if satisfied, authorizing the execution of the one or more shared code segments by the one or more executing nodes; executing the validated shared code segments; and recording the execution of shared code segments of the program code on the distributed ledger.
Claim 10:
The method of claim 9, further comprising: receiving, by the one or more processors, the one or more shared code segments from a distributed ledger.
Claim 16:
… querying a distributed ledger to identify authorizing nodes required to authorize execution of, or delegate the execution of, the one or more shared code segments
Claim 15:
The method of claim 11 wherein the shared authorization conditions require that any possible execution result stemming from execution of the one or more shared code segments satisfies shared execution conditions.

Claim 24:
The method according to claim 16, further comprising, as part of validating the shared authorization conditions, validating that any possible execution result stemming from execution of the one or more shared code segments satisfies shared execution conditions.
Claim 16:
The method of claim 15, wherein the shared execution conditions requires at least one of: authorization of the execution of the one or more shared code segments be traceable back to a delegating system that requested the delegated authorization by way of a preceding transaction proposal request; or any possible execution result stemming from execution of any code segments created, activated, or executed by the execution of the one or more shared code segments satisfies shared execution path conditions.
Claim 25:
The method according to claim 24, further comprising, as part of validating the shared authorization conditions, validating that any delegated authorization is traceable back to a delegating node that requested the delegated authorization by way of a preceding transaction proposal request.
Claim 27:
The method according to claim 24, further comprising, as part of validating the shared execution conditions, validating that any possible execution result stemming from execution of any code segments created, activated, or executed by the execution of the one or more shared code segments satisfies shared execution path conditions.
Claim 17:
A non-transitory, machine readable medium storing instructions, that when performed by a computer system causes the computer system to perform a method, the method comprising: determining an anticipated execution result of one or more shared code segments satisfies shared authorization conditions; and
authorizing, after determining the anticipated execution result satisfies the shared authorization conditions, the execution of the one or more shared code segments.
Claim 29:
A non-transitory, machine readable medium storing instructions, that when performed by a computer system causes the computer system to perform a method, the method comprising: 
authorizing one or more shared code segments forming at least part of program code for one or more shared processes, the shared code segments shared between a first authorizing node and a second authorizing node, wherein the one or more shared code segments are executable by one or more executing nodes;
querying a distributed ledger to identify authorizing nodes required to authorize execution of, or delegate the execution of, the one or more shared code segments; recording valid shared code segments of the program code on the distributed ledger; and
validating that an anticipated execution result of the one or more shared code segments satisfies shared authorization conditions and,
if satisfied, authorizing the execution of the one or more shared code segments by the one or more executing nodes.
Claim 18:
The non-transitory, machine readable medium of claim 17, wherein the method further comprises receiving the one or more shared code segments from a distributed ledger.
Claim 29:
… querying a distributed ledger to identify authorizing nodes required to authorize execution of, or delegate the execution of, the one or more shared code segments


Claims 3-6, 11-14, 19, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 9, 10, 12, 16, 24, 25, 27, and 29 of parent U.S. Patent No. 10,979,229 B2 (common inventive entity and assignee) in view of prior art Carley (US 20050114674 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application Claims 3-6, 11-14, 19, and 20 are an obvious variation of Claims 1, 9, 10, 12, 16, 24, 25, 27, and 29 of the parent patent in view of the prior art reference Carley.  All the elements of Claims 3-6, 11-14, 19, and 20 of the instant application are found within the scope of Claims 1, 9, 10, 12, 16, 24, 25, 27, and 29 of parent U.S. Patent No. 10,979,229 B2 except for the features of “a record of one or more authorizing systems required to authorize execution of, or delegate the execution of, the one or more shared code segments” and “determine the system is an authorizing system based on the received record of one or more authorizing systems”.
However, the analogous prior art Carley does disclose a record of one or more authorizing systems required to authorize execution of, or delegate the execution of, the one or more shared code segments (e.g. Carley authorizer list and records that provides a list of parties providing authorization to perform tasks in computer environment [0002]; push the information to servers to enable them to determine the proper set of authorizers to choose from for a requested task [0028]; [0040]; [0043]; [0044]; [0046]; Figure 3 Authorizer List Distributed; multi-party authorization for execution of certain commands, read or write access to certain files [0049]) and determine the system is an authorizing system based on the received record of one or more authorizing systems (e.g. Carley “Technology provides for both centralized policy management and multi-party authorization request processing. Policy management includes tracking the resources or tasks (collectively referred to as "resources" or "tasks") that require multi-party authorization and tracking who the authorizers are for those tasks… The policy engine will push the information to the Key2 servers to enable them to determine the proper set of authorizers to choose from for a requested task” [0028] “Another attribute will be the name of an authorizer list and a priority for contact with respect to authorization” [0040]; “As shown in FIG. 3, definitions of who is able to provide second party authorization is also defined at a user interface to the Key2 policy engine. An authorizer list and authorizer records are created that provides a list of parties eligible to provide 2nd party authorization” [0043]; [0044]; [0046]; “set multi-party authorization for execution of certain commands, read or write access to certain files, and read or write access to certain fields of a database” [0049]).
It would have been an obvious modification to the invention of Claims 1, 9, 10, 12, 16, 24, 25, 27, and 29 of parent U.S. Patent No. 10,979,229 B2 to include “a record of one or more authorizing systems required to authorize execution of, or delegate the execution of, the one or more shared code segments” and “determine the system is an authorizing system based on the received record of one or more authorizing systems” (as taught by Carley) for the purpose of allowing management to require and set multi-party authorization for execution of certain commands, read or write access to certain files, which greatly improves security (Carley [0049]; [0050]).  
Therefore, the invention as specified in the instant application Claims 3-6, 11-14, 19, and 20 is not patentably distinct from Claims 1, 9, 10, 12, 16, 24, 25, 27, and 29 of parent U.S. Patent No. 10,979,229 B2 in view of prior art Carley.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9, 10, 17, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brown et al. (US 20170301047 A1, IDS submitted 02/10/2021, hereinafter Brown).
As to Claim 1:
Brown discloses a system for distributed shared execution of one or more shared processes (e.g. Brown “System and methods for managing dynamic electronic documents on a private distributed ledger comprise establishing a dynamic electronic document comprising a first state object, wherein the state object references a prior approved first transaction; proposing a second transaction comprising as an input the first state object and as an output a transaction command to alter the state object as well as what parameters are required to validate the second transaction; validating the proposed second transaction; and updating the state object on a private distributed ledger to reference the second transaction” [Abstract]; new shared platform [0010]; [0024]; [0025]; [0029]; [0067]; [0068]; [0069]), comprising:
one or more processors (e.g. Brown one or more microprocessors [0145]); and
memory, coupled to the one or more processors and storing instructions (e.g. Brown machine-readable storage medium, memory [0014]; [0148] storing program instructions [0149]), which, when executed by the one or more processors, cause the one or more processors to:
determine an anticipated execution result of one or more shared code segments satisfies shared authorization conditions (e.g. Brown “Transaction validity: parties can reach certainty that a proposed update transaction defining output states is valid by checking that the associated contract code runs successfully and has all the required signatures; and that any transactions to which this transaction refers are also valid. 2. Transaction uniqueness: parties can reach certainty that the transaction in question is the unique consumer of all its input states. That is: there exists no other transaction, over which any parties have previously reached consensus (validity and uniqueness), that consumes any of the same states. Parties can agree on transaction validity by independently running the same contract code and validation logic” [0085]-[0086]; validating the proposed transaction by referencing the parameters and rules of the input state object and confirming the electronic signatures and confirming the contract code referenced [0141]); and
authorize, after determining the anticipated execution result satisfies the shared authorization conditions, the execution of the one or more shared code segments (e.g. Brown “confirming by a party to the transaction that the transaction conforms with the contract code and parameter of the input state object, and signing by electronic signature the transaction after confirming the transaction conforms to at least the contract code of the input state object” [0141]; execute the transaction [0109]; [0138]; [0143]).
As to Claim 2:
Brown discloses the system of claim 1, wherein the instructions further cause the one or more processors to receive the one or more shared code segments from a distributed ledger (e.g. Brown “The content 140 associated with the transaction may contain various different scripts or modules, such as a javascript module 145, that facilitate communicating over the network 125 to the transaction management system 110 (e.g., calling the API 115), in order to access and retrieve certain information associated with the transaction, such as state object information (including contract code and legal prose), transaction command information, ownership information, licensing or purchasing information, unique identifiers, provenance information, and so on. The transaction management system 110 may store such information via distributed ledger technology in various databases or memory, either local to the system or in various cloud-based storage services” [0068]; [0076]; [0077]; [0081]; [0128]; [0129]).
As to Claim 9:
Brown discloses a method for shared execution of one or more shared processes (e.g. Brown “System and methods for managing dynamic electronic documents on a private distributed ledger comprise establishing a dynamic electronic document comprising a first state object, wherein the state object references a prior approved first transaction; proposing a second transaction comprising as an input the first state object and as an output a transaction command to alter the state object as well as what parameters are required to validate the second transaction; validating the proposed second transaction; and updating the state object on a private distributed ledger to reference the second transaction” [Abstract]; new shared platform [0010]; [0024]; [0025]; [0029]; [0067]; [0068]; [0069]), comprising:
determining, by one or more processors (e.g. Brown one or more microprocessors [0145]), an anticipated execution result of one or more shared code segments satisfies shared authorization conditions (e.g. Brown “Transaction validity: parties can reach certainty that a proposed update transaction defining output states is valid by checking that the associated contract code runs successfully and has all the required signatures; and that any transactions to which this transaction refers are also valid. 2. Transaction uniqueness: parties can reach certainty that the transaction in question is the unique consumer of all its input states. That is: there exists no other transaction, over which any parties have previously reached consensus (validity and uniqueness), that consumes any of the same states. Parties can agree on transaction validity by independently running the same contract code and validation logic” [0085]-[0086]; validating the proposed transaction by referencing the parameters and rules of the input state object and confirming the electronic signatures and confirming the contract code referenced [0141]); and 
authorizing, by the one or more processors, after determining the anticipated execution result satisfies the shared authorization conditions, the execution of the one or more shared code segments (e.g. Brown “confirming by a party to the transaction that the transaction conforms with the contract code and parameter of the input state object, and signing by electronic signature the transaction after confirming the transaction conforms to at least the contract code of the input state object” [0141]; execute the transaction [0109]; [0138]; [0143]).
As to Claim 10:
Brown discloses the method of claim 9, further comprising:
receiving, by the one or more processors, the one or more shared code segments from a distributed ledger (e.g. Brown “The content 140 associated with the transaction may contain various different scripts or modules, such as a javascript module 145, that facilitate communicating over the network 125 to the transaction management system 110 (e.g., calling the API 115), in order to access and retrieve certain information associated with the transaction, such as state object information (including contract code and legal prose), transaction command information, ownership information, licensing or purchasing information, unique identifiers, provenance information, and so on. The transaction management system 110 may store such information via distributed ledger technology in various databases or memory, either local to the system or in various cloud-based storage services” [0068]; [0076]; [0077]; [0081]; [0128]; [0129]).
As to Claim 17:
Brown discloses a non-transitory, machine readable medium storing instructions, that when performed by a computer system causes the computer system to perform a method (e.g. Brown “non-transitory computer-readable medium having stored thereon a set of instructions that are executable by a processor” [0014]; [0145]; [0148]), the method comprising:
determining an anticipated execution result of one or more shared code segments satisfies shared authorization conditions (e.g. Brown “Transaction validity: parties can reach certainty that a proposed update transaction defining output states is valid by checking that the associated contract code runs successfully and has all the required signatures; and that any transactions to which this transaction refers are also valid. 2. Transaction uniqueness: parties can reach certainty that the transaction in question is the unique consumer of all its input states. That is: there exists no other transaction, over which any parties have previously reached consensus (validity and uniqueness), that consumes any of the same states. Parties can agree on transaction validity by independently running the same contract code and validation logic” [0085]-[0086]; validating the proposed transaction by referencing the parameters and rules of the input state object and confirming the electronic signatures and confirming the contract code referenced [0141]); and
authorizing, after determining the anticipated execution result satisfies the shared authorization conditions, the execution of the one or more shared code segments (e.g. Brown “confirming by a party to the transaction that the transaction conforms with the contract code and parameter of the input state object, and signing by electronic signature the transaction after confirming the transaction conforms to at least the contract code of the input state object” [0141]; execute the transaction [0109]; [0138]; [0143]).
As to Claim 18:
Brown discloses the non-transitory, machine readable medium of claim 17, wherein the method further comprises receiving the one or more shared code segments from a distributed ledger (e.g. Brown “The content 140 associated with the transaction may contain various different scripts or modules, such as a javascript module 145, that facilitate communicating over the network 125 to the transaction management system 110 (e.g., calling the API 115), in order to access and retrieve certain information associated with the transaction, such as state object information (including contract code and legal prose), transaction command information, ownership information, licensing or purchasing information, unique identifiers, provenance information, and so on. The transaction management system 110 may store such information via distributed ledger technology in various databases or memory, either local to the system or in various cloud-based storage services” [0068]; [0076]; [0077]; [0081]; [0128]; [0129]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-8, 11-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Carley (US 20050114674 A1).
As to Claim 3:
Brown discloses the system of claim 2, wherein the instructions further cause the one or more processors to receive, from the distributed ledger, a record (e.g. Brown [0085]; [0086]; “consensus over transaction validity may be performed only by parties to the transaction in question. Therefore, data is only shared with those parties which are required to see it. Other platforms generally reach consensus at the ledger level. Thus, any given actor in a system sees only a subset of the overall data managed by the system as a whole. In example embodiments of the present invention, a piece of data may be considered “on-ledger” if at least two actors on the system are in consensus as to its existence and details and arbitrary combinations of actors are allowed to participate in the consensus process for any given piece of data” [0087]; [0114]-[0116]), but does not specifically disclose:
a record of one or more authorizing systems required to authorize execution of, or delegate the execution of, the one or more shared code segments.
However, the analogous art Carley does disclose a record of one or more authorizing systems required to authorize execution of, or delegate the execution of, the one or more shared code segments (e.g. Carley authorizer list and records that provides a list of parties providing authorization to perform tasks in computer environment [0002]; push the information to servers to enable them to determine the proper set of authorizers to choose from for a requested task [0028]; [0040]; [0043]; [0044]; [0046]; Figure 3 Authorizer List Distributed; multi-party authorization for execution of certain commands, read or write access to certain files [0049]).  Brown and Carley are analogous art because they are from the same field of endeavor in management of multi-party transaction validation and authorization.
(e.g. see Carley, “methods and apparatus used in determining authorization to perform tasks in a computer environment and more particularly to methods and apparatus for requiring multiple parties to authorize a task before authorization is granted” [0002]; “Technology provides for both centralized policy management and multi-party authorization request processing. Policy management includes tracking the resources or tasks (collectively referred to as "resources" or "tasks") that require multi-party authorization and tracking who the authorizers are for those tasks… The policy engine will push the information to the Key2 servers to enable them to determine the proper set of authorizers to choose from for a requested task” [0028] “Another attribute will be the name of an authorizer list and a priority for contact with respect to authorization” [0040]; “As shown in FIG. 3, definitions of who is able to provide second party authorization is also defined at a user interface to the Key2 policy engine. An authorizer list and authorizer records are created that provides a list of parties eligible to provide 2nd party authorization” [0043]; [0044]; [0046]; “set multi-party authorization for execution of certain commands, read or write access to certain files, and read or write access to certain fields of a database” [0049]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of Brown and Carley before him or her, to modify the disclosure of Brown with the teachings of Carley to include a record of one or more authorizing systems required to authorize execution of, or delegate the execution of, the one or more shared code segments as claimed because Brown provides a method and system for multi-party validation of transactions which are recorded on a distributed ledger (Brown [Abstract]-[0144]) which could include an authorizer list and records (Carley [0002]; [0028]; [0040]; [0043]; [0044]; [0046]; [0049]; Figure 3).  The suggestion/motivation for doing so would have been to allow management to require and set multi-party authorization for execution of certain commands, read or write access to certain files, which greatly improves security (Carley [0049]; [0050]).  Therefore, it would have been obvious to combine Brown and Carley to obtain the invention as specified in the instant claim(s).
As to Claim 4:
Brown in view of Carley discloses the system of claim 3, wherein the instructions further cause the one or more processors to determine the system is an authorizing system based on the received record of one or more authorizing systems (e.g. Carley “Technology provides for both centralized policy management and multi-party authorization request processing. Policy management includes tracking the resources or tasks (collectively referred to as "resources" or "tasks") that require multi-party authorization and tracking who the authorizers are for those tasks… The policy engine will push the information to the Key2 servers to enable them to determine the proper set of authorizers to choose from for a requested task” [0028] “Another attribute will be the name of an authorizer list and a priority for contact with respect to authorization” [0040]; “As shown in FIG. 3, definitions of who is able to provide second party authorization is also defined at a user interface to the Key2 policy engine. An authorizer list and authorizer records are created that provides a list of parties eligible to provide 2nd party authorization” [0043]; [0044]; [0046]; “set multi-party authorization for execution of certain commands, read or write access to certain files, and read or write access to certain fields of a database” [0049]).  The Examiner supplies the same rationale for the combination of references Brown and Carley as in Claim 3 above.
As to Claim 5:
Brown in view of Carley discloses the system of claim 4, wherein the system authorizes the execution of the one or more shared code segments by the one or more processors (e.g. Brown one or more microprocessors [0145]; “confirming by a party to the transaction that the transaction conforms with the contract code and parameter of the input state object, and signing by electronic signature the transaction after confirming the transaction conforms to at least the contract code of the input state object” [0141]; execute the transaction [0109]; [0138]; [0143]; see also Carley “set multi-party authorization for execution of certain commands, read or write access to certain files, and read or write access to certain fields of a database” [0049]) after determining the system is an authorizing system (e.g. Carley determine the proper set of authorizers to choose from for a requested task” [0028] “Another attribute will be the name of an authorizer list and a priority for contact with respect to authorization” [0040]).  The Examiner supplies the same rationale for the combination of references Brown and Carley as in Claim 3 above.
As to Claim 6:
Brown in view of Carley discloses the system of claim 4, wherein the system authorizes the execution of the one or more shared code segments by another system (e.g. Brown “confirming by a party to the transaction that the transaction conforms with the contract code and parameter of the input state object, and signing by electronic signature the transaction after confirming the transaction conforms to at least the contract code of the input state object” [0141]; execute the transaction [0109]; [0138]; [0143]; see also Carley “set multi-party authorization for execution of certain commands, read or write access to certain files, and read or write access to certain fields of a database” [0049]) after determining the system is an authorizing system (e.g. Carley determine the proper set of authorizers to choose from for a requested task” [0028] “Another attribute will be the name of an authorizer list and a priority for contact with respect to authorization” [0040]).  The Examiner supplies the same rationale for the combination of references Brown and Carley as in Claim 3 above.
As to Claim 7:
Brown in view of Carley discloses the system according to claim 3 wherein the shared authorization conditions require that any possible execution result stemming from execution of the one or more shared code segments satisfies shared execution conditions (e.g. Brown “Transaction validity: parties can reach certainty that a proposed update transaction defining output states is valid by checking that the associated contract code runs successfully and has all the required signatures; and that any transactions to which this transaction refers are also valid. 2. Transaction uniqueness: parties can reach certainty that the transaction in question is the unique consumer of all its input states. That is: there exists no other transaction, over which any parties have previously reached consensus (validity and uniqueness), that consumes any of the same states. Parties can agree on transaction validity by independently running the same contract code and validation logic” [0085]-[0086]; [0091]; [0099]; [0121]; [0131]; [0137]; [0138]; validating the proposed transaction by referencing the parameters and rules of the input state object and confirming the electronic signatures and confirming the contract code referenced [0141]).
As to Claim 8:
Brown in view of Carley discloses the system of claim 7, wherein the shared execution conditions requires at least one of:
authorization of the execution of the one or more shared code segments be traceable back to a delegating system that requested the delegated authorization by way of a preceding transaction proposal request (e.g. Brown “The step of verifying to one or more nodes of the distributed ledger that the transaction has been finalized comprises an electronic signature from a notarizing service” [0023]; “A transaction uniqueness identification subsystem or notary service configured to assign a unique identification including a date time stamp to the proposed transaction. The notary service further comprises a notary protocol configured to identify the input state object, compare the input state object to a database of consumed state objects, verify that the input state object is available for consumption, apply a digital signature to the transaction establishing that the transaction is verified, recording the input state object in the database of consumed state objects” [0029]; [0082]); or
any possible execution result stemming from execution of any code segments created, activated, or executed by the execution of the one or more shared code segments satisfies shared execution path conditions (e.g. Brown “Transaction validity: parties can reach certainty that a proposed update transaction defining output states is valid by checking that the associated contract code runs successfully and has all the required signatures; and that any transactions to which this transaction refers are also valid. 2. Transaction uniqueness: parties can reach certainty that the transaction in question is the unique consumer of all its input states. That is: there exists no other transaction, over which any parties have previously reached consensus (validity and uniqueness), that consumes any of the same states. Parties can agree on transaction validity by independently running the same contract code and validation logic” [0085]-[0086]; [0091]; [0099]; [0121]; [0131]; [0138]; validating the proposed transaction by referencing the parameters and rules of the input state object and confirming the electronic signatures and confirming the contract code referenced [0141]).
As to Claim 11:
Brown discloses the method of claim 10, further comprising: receiving, by the one or more processors, from the distributed ledger, a record (e.g. Brown [0085]; [0086]; “consensus over transaction validity may be performed only by parties to the transaction in question. Therefore, data is only shared with those parties which are required to see it. Other platforms generally reach consensus at the ledger level. Thus, any given actor in a system sees only a subset of the overall data managed by the system as a whole. In example embodiments of the present invention, a piece of data may be considered “on-ledger” if at least two actors on the system are in consensus as to its existence and details and arbitrary combinations of actors are allowed to participate in the consensus process for any given piece of data” [0087]; [0114]-[0116]), but does not specifically disclose:
a record of one or more authorizing systems required to authorize execution of, or delegate the execution of, the one or more shared code segments.
However, the analogous art Carley does disclose a record of one or more authorizing systems required to authorize execution of, or delegate the execution of, the one or more shared code segments (e.g. Carley authorizer list and records that provides a list of parties providing authorization to perform tasks in computer environment [0002]; push the information to servers to enable them to determine the proper set of authorizers to choose from for a requested task [0028]; [0040]; [0043]; [0044]; [0046]; Figure 3 Authorizer List Distributed; multi-party authorization for execution of certain commands, read or write access to certain files [0049]).  Brown and Carley are analogous art because they are from the same field of endeavor in management of multi-party transaction validation and authorization.
(e.g. see Carley, “methods and apparatus used in determining authorization to perform tasks in a computer environment and more particularly to methods and apparatus for requiring multiple parties to authorize a task before authorization is granted” [0002]; “Technology provides for both centralized policy management and multi-party authorization request processing. Policy management includes tracking the resources or tasks (collectively referred to as "resources" or "tasks") that require multi-party authorization and tracking who the authorizers are for those tasks… The policy engine will push the information to the Key2 servers to enable them to determine the proper set of authorizers to choose from for a requested task” [0028] “Another attribute will be the name of an authorizer list and a priority for contact with respect to authorization” [0040]; “As shown in FIG. 3, definitions of who is able to provide second party authorization is also defined at a user interface to the Key2 policy engine. An authorizer list and authorizer records are created that provides a list of parties eligible to provide 2nd party authorization” [0043]; [0044]; [0046]; “set multi-party authorization for execution of certain commands, read or write access to certain files, and read or write access to certain fields of a database” [0049]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of Brown and Carley before him or her, to modify the disclosure of Brown with the teachings of Carley to include a record of one or more authorizing systems required to authorize execution of, or delegate the execution of, the one or more shared code segments as claimed because Brown provides a method and system for multi-party validation of transactions which are recorded on a distributed ledger (Brown [Abstract]-[0144]) which could include an authorizer list and records (Carley [0002]; [0028]; [0040]; [0043]; [0044]; [0046]; [0049]; Figure 3).  The suggestion/motivation for doing so would have been to allow management to require and set multi-party authorization for execution of certain commands, read or write access to certain files, which greatly improves security (Carley [0049]; [0050]).  Therefore, it would have been obvious to combine Brown and Carley to obtain the invention as specified in the instant claim(s).
As to Claim 12:
Brown in view of Carley discloses the method of claim 11, further comprising:
determining the system is an authorizing system based on the received record of one or more authorizing systems (e.g. Carley “Technology provides for both centralized policy management and multi-party authorization request processing. Policy management includes tracking the resources or tasks (collectively referred to as "resources" or "tasks") that require multi-party authorization and tracking who the authorizers are for those tasks… The policy engine will push the information to the Key2 servers to enable them to determine the proper set of authorizers to choose from for a requested task” [0028] “Another attribute will be the name of an authorizer list and a priority for contact with respect to authorization” [0040]; “As shown in FIG. 3, definitions of who is able to provide second party authorization is also defined at a user interface to the Key2 policy engine. An authorizer list and authorizer records are created that provides a list of parties eligible to provide 2nd party authorization” [0043]; [0044]; [0046]; “set multi-party authorization for execution of certain commands, read or write access to certain files, and read or write access to certain fields of a database” [0049]).  The Examiner supplies the same rationale for the combination of references Brown and Carley as in Claim 11 above.
As to Claim 13:
Brown in view of Carley discloses the method of claim 12, wherein the one or more processors authorize the execution of the one or more shared code segments (e.g. Brown one or more microprocessors [0145]; “confirming by a party to the transaction that the transaction conforms with the contract code and parameter of the input state object, and signing by electronic signature the transaction after confirming the transaction conforms to at least the contract code of the input state object” [0141]; execute the transaction [0109]; [0138]; [0143]; see also Carley “set multi-party authorization for execution of certain commands, read or write access to certain files, and read or write access to certain fields of a database” [0049]) after determining the system is an authorizing system (e.g. Carley determine the proper set of authorizers to choose from for a requested task” [0028] “Another attribute will be the name of an authorizer list and a priority for contact with respect to authorization” [0040]).  The Examiner supplies the same rationale for the combination of references Brown and Carley as in Claim 11 above.
As to Claim 14:
Brown in view of Carley discloses the method of claim 12, wherein the one or more processors authorize the execution of the one or more shared code segments by another system (e.g. Brown “confirming by a party to the transaction that the transaction conforms with the contract code and parameter of the input state object, and signing by electronic signature the transaction after confirming the transaction conforms to at least the contract code of the input state object” [0141]; execute the transaction [0109]; [0138]; [0143]; see also Carley “set multi-party authorization for execution of certain commands, read or write access to certain files, and read or write access to certain fields of a database” [0049]) after determining the system is an authorizing system (e.g. Carley determine the proper set of authorizers to choose from for a requested task” [0028] “Another attribute will be the name of an authorizer list and a priority for contact with respect to authorization” [0040]).  The Examiner supplies the same rationale for the combination of references Brown and Carley as in Claim 11 above.
As to Claim 15:
Brown in view of Carley discloses the method of claim 11 wherein the shared authorization conditions require that any possible execution result stemming from execution of the one or more shared code segments satisfies shared execution conditions (e.g. Brown “Transaction validity: parties can reach certainty that a proposed update transaction defining output states is valid by checking that the associated contract code runs successfully and has all the required signatures; and that any transactions to which this transaction refers are also valid. 2. Transaction uniqueness: parties can reach certainty that the transaction in question is the unique consumer of all its input states. That is: there exists no other transaction, over which any parties have previously reached consensus (validity and uniqueness), that consumes any of the same states. Parties can agree on transaction validity by independently running the same contract code and validation logic” [0085]-[0086]; [0091]; [0099]; [0121]; [0131]; [0137]; [0138]; validating the proposed transaction by referencing the parameters and rules of the input state object and confirming the electronic signatures and confirming the contract code referenced [0141]).
As to Claim 16:
Brown in view of Carley discloses the method of claim 15, wherein the shared execution conditions requires at least one of:
authorization of the execution of the one or more shared code segments be traceable back to a delegating system that requested the delegated authorization by way of a preceding transaction proposal request (e.g. Brown “The step of verifying to one or more nodes of the distributed ledger that the transaction has been finalized comprises an electronic signature from a notarizing service” [0023]; “A transaction uniqueness identification subsystem or notary service configured to assign a unique identification including a date time stamp to the proposed transaction. The notary service further comprises a notary protocol configured to identify the input state object, compare the input state object to a database of consumed state objects, verify that the input state object is available for consumption, apply a digital signature to the transaction establishing that the transaction is verified, recording the input state object in the database of consumed state objects” [0029]; [0082]); or
any possible execution result stemming from execution of any code segments created, activated, or executed by the execution of the one or more shared code segments satisfies shared execution path conditions (e.g. Brown “Transaction validity: parties can reach certainty that a proposed update transaction defining output states is valid by checking that the associated contract code runs successfully and has all the required signatures; and that any transactions to which this transaction refers are also valid. 2. Transaction uniqueness: parties can reach certainty that the transaction in question is the unique consumer of all its input states. That is: there exists no other transaction, over which any parties have previously reached consensus (validity and uniqueness), that consumes any of the same states. Parties can agree on transaction validity by independently running the same contract code and validation logic” [0085]-[0086]; [0091]; [0099]; [0121]; [0131]; [0138]; validating the proposed transaction by referencing the parameters and rules of the input state object and confirming the electronic signatures and confirming the contract code referenced [0141]).


As to Claim 19:
Brown discloses the non-transitory, machine readable medium of claim 18, wherein the method further comprises: receiving, from the distributed ledger, a record (e.g. Brown [0085]; [0086]; “consensus over transaction validity may be performed only by parties to the transaction in question. Therefore, data is only shared with those parties which are required to see it. Other platforms generally reach consensus at the ledger level. Thus, any given actor in a system sees only a subset of the overall data managed by the system as a whole. In example embodiments of the present invention, a piece of data may be considered “on-ledger” if at least two actors on the system are in consensus as to its existence and details and arbitrary combinations of actors are allowed to participate in the consensus process for any given piece of data” [0087]; [0114]-[0116]), but does not specifically disclose:
a record of one or more authorizing systems required to authorize execution of, or delegate the execution of, the one or more shared code segments.
However, the analogous art Carley does disclose a record of one or more authorizing systems required to authorize execution of, or delegate the execution of, the one or more shared code segments (e.g. Carley authorizer list and records that provides a list of parties providing authorization to perform tasks in computer environment [0002]; push the information to servers to enable them to determine the proper set of authorizers to choose from for a requested task [0028]; [0040]; [0043]; [0044]; [0046]; Figure 3 Authorizer List Distributed; multi-party authorization for execution of certain commands, read or write access to certain files [0049]).  Brown and Carley are analogous art because they are from the same field of endeavor in management of multi-party transaction validation and authorization.
(e.g. see Carley, “methods and apparatus used in determining authorization to perform tasks in a computer environment and more particularly to methods and apparatus for requiring multiple parties to authorize a task before authorization is granted” [0002]; “Technology provides for both centralized policy management and multi-party authorization request processing. Policy management includes tracking the resources or tasks (collectively referred to as "resources" or "tasks") that require multi-party authorization and tracking who the authorizers are for those tasks… The policy engine will push the information to the Key2 servers to enable them to determine the proper set of authorizers to choose from for a requested task” [0028] “Another attribute will be the name of an authorizer list and a priority for contact with respect to authorization” [0040]; “As shown in FIG. 3, definitions of who is able to provide second party authorization is also defined at a user interface to the Key2 policy engine. An authorizer list and authorizer records are created that provides a list of parties eligible to provide 2nd party authorization” [0043]; [0044]; [0046]; “set multi-party authorization for execution of certain commands, read or write access to certain files, and read or write access to certain fields of a database” [0049]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of Brown and Carley before him or her, to modify the disclosure of Brown with the teachings of Carley to include a record of one or more authorizing systems required to authorize execution of, or delegate the execution of, the one or more shared code segments as claimed because Brown provides a method and system for multi-party validation of transactions which are recorded on a distributed ledger (Brown [Abstract]-[0144]) which could include an authorizer list and records (Carley [0002]; [0028]; [0040]; [0043]; [0044]; [0046]; [0049]; Figure 3).  The suggestion/motivation for doing so would have been to allow management to require and set multi-party authorization for execution of certain commands, read or write access to certain files, which greatly improves security (Carley [0049]; [0050]).  Therefore, it would have been obvious to combine Brown and Carley to obtain the invention as specified in the instant claim(s).
As to Claim 20:
Brown discloses the non-transitory, machine readable medium of claim 17, but does not specifically disclose:
determining the system is an authorizing system based on the received record of one or more authorizing systems.
However, the analogous art Carley does disclose determining the system is an authorizing system based on the received record of one or more authorizing systems (e.g. Carley “Technology provides for both centralized policy management and multi-party authorization request processing. Policy management includes tracking the resources or tasks (collectively referred to as "resources" or "tasks") that require multi-party authorization and tracking who the authorizers are for those tasks… The policy engine will push the information to the Key2 servers to enable them to determine the proper set of authorizers to choose from for a requested task” [0028] “Another attribute will be the name of an authorizer list and a priority for contact with respect to authorization” [0040]; “As shown in FIG. 3, definitions of who is able to provide second party authorization is also defined at a user interface to the Key2 policy engine. An authorizer list and authorizer records are created that provides a list of parties eligible to provide 2nd party authorization” [0043]; [0044]; [0046]; “set multi-party authorization for execution of certain commands, read or write access to certain files, and read or write access to certain fields of a database” [0049]).  Brown and Carley are analogous art because they are from the same field of endeavor in management of multi-party transaction validation and authorization.
(e.g. see Carley, “methods and apparatus used in determining authorization to perform tasks in a computer environment and more particularly to methods and apparatus for requiring multiple parties to authorize a task before authorization is granted” [0002]; “Technology provides for both centralized policy management and multi-party authorization request processing. Policy management includes tracking the resources or tasks (collectively referred to as "resources" or "tasks") that require multi-party authorization and tracking who the authorizers are for those tasks… The policy engine will push the information to the Key2 servers to enable them to determine the proper set of authorizers to choose from for a requested task” [0028] “Another attribute will be the name of an authorizer list and a priority for contact with respect to authorization” [0040]; “As shown in FIG. 3, definitions of who is able to provide second party authorization is also defined at a user interface to the Key2 policy engine. An authorizer list and authorizer records are created that provides a list of parties eligible to provide 2nd party authorization” [0043]; [0044]; [0046]; “set multi-party authorization for execution of certain commands, read or write access to certain files, and read or write access to certain fields of a database” [0049]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of Brown and Carley before him or her, to modify the disclosure of Brown with the teachings of Carley to include determining the system is an authorizing system based on the received record of one or more authorizing systems as claimed because Brown provides a method and system for multi-party validation of transactions which are recorded on a distributed ledger (Brown [Abstract]-[0144]) which could include an authorizer list and records (Carley [0002]; [0028]; [0040]; [0043]; [0044]; [0046]; [0049]; Figure 3).  The suggestion/motivation for doing so would have been to allow management to require and set multi-party authorization for execution of certain commands, read or write access to certain files, which greatly improves security (Carley [0049]; [0050]).  Therefore, it would have been obvious to combine Brown and Carley to obtain the invention as specified in the instant claim(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Goh et al. (US 20100293594 A1) is cited for an authorization engine in a remote device for mobile authorization using policy based access control.
Baentsch et al. (US 20120291105 A1) is cited for authorization of operations on a remote server by users that are prompted.
Forsyth (US 20140149286 A1) is cited for authorizing transactions for execution by a primary authorizing node and local authorizing nodes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

06.30.2022